Citation Nr: 1427482	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-45 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right deltoid tendonitis.

2.  Entitlement to an initial disability rating in excess of 20 percent for cervical kyphosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to March 2008.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  

In the June 2008 rating decision, the Veteran was awarded service connection for right deltoid tendonitis, with a 10 percent evaluation, and service connection for cervical kyphosis, with a noncompensable (0 percent) rating.  These ratings were made effective March 9, 2008, the day following the Veteran's discharge from service.  During the pendency of the appeal, the Veteran's initial ratings for both his right deltoid tendonitis and cervical kyphosis were increased to 20 percent.

This appeal was processed using the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to July 21, 2009, the Veteran's right deltoid tendonitis was manifested by limited motion of the right arm to shoulder level; ankylosis, limitation of motion to midway between the side and shoulder, other impairment of the humerus, or impairment of the clavicle or scapula have not been shown.

2.  From July 21, 2009, the Veteran's right deltoid tendonitis has been manifested by limited motion of the right arm to midway between the side and shoulder; ankylosis, limitation of motion to 25 degrees from the side, other impairment of the humerus, or impairment of the clavicle or scapula have not been shown.

3.  Prior to January 17, 2013, the Veteran's cervical kyphosis was not manifested by forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire cervical spine.

4.  From January 17, 2013, the Veteran's cervical kyphosis has been manifested by forward flexion of the cervical spine of 15 degrees or less; but not by favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for right deltoid tendonitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2013). 

2.  For the period from July 21, 2009, the criteria for a disability rating of 30 percent, but no higher, for right deltoid tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2013).

3.  The criteria for an initial disability rating in excess of 20 percent for cervical kyphosis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

4.  For the period from January 17, 2013, the criteria for a disability rating of 30 percent, but no higher, for cervical kyphosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in September 2012.  

The Board's remand instructed the RO to: (1) contact the Veteran and ask him to provide or identify any additional sources of treatment, and provide any necessary release forms; (2) schedule the Veteran for VA shoulder and cervical spine examinations; and (3) readjudicate the claim.

VA sent a October 2012 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization.  The Veteran was scheduled for and attended a January 2013 VA examination to assess the current severity of his right shoulder and cervical spine disabilities.  The RO readjudicated the claim in a July 2013 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112  (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his right shoulder and cervical spine disabilities.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for the Veteran's right shoulder and cervical spine disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Board notes that the RO provided the Veteran with adequate notice in a January 2010 letter.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA medical records, and private treatment records are in the file.  The Veteran has not indicated that there are additional VA or private treatment records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA right shoulder and cervical spine examinations in January 2013.  The examination report includes sufficient findings to rate the Veteran's right shoulder and cervical spine disabilities under the appropriate rating criteria.  Thus, the Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Generally Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

IV.  Increased Rating for the Veteran's Right Shoulder

The Veteran essentially contends that his right shoulder disability is more disabling than contemplated by the current evaluation.

The Board has evaluated the Veteran's right shoulder disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Diagnostic Codes 5201, 5202, 5203 are potentially applicable, and will be discussed.  The Board notes that without evidence of ankylosis of scapulohumeral articulation, a higher evaluation is not available under Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5200 (2013) (Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  As noted below, the Veteran has demonstrated limitation of motion and thus DC 5200 is not applicable.

Currently the Veteran has a 20 percent rating pursuant to Diagnostic Code 5201.  As noted most recently at the Veteran's January 2013 VA examination, the Veteran is right hand dominant; hence, his right arm is his major arm.  As a result, the following criteria are pursuant to a rating for the major arm. 

Pursuant to DC 5201, a 20 percent rating is warranted where disabilities are manifested by motion of the major arm limited to shoulder level.  A 30 percent  rating is assigned where motion of the major arm is limited to midway between the side and shoulder level.  A schedular maximum 40 percent rating is assigned where motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a , DC 5201.

In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).

Pursuant to DC 5202, a 20 percent rating is assigned where there is malunion of the humerus, with moderate deformity.  A 30 percent rating is assigned where there is malunion of the humerus, with marked deformity.  A 20 percent rating is also assigned with recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level.  A 30 percent rating is also assigned when there are recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned with fibrous union of the humerus.  A 60 percent rating is assigned with nonunion of the humerus (false flail joint).  A schedular maximum 80 percent rating is assigned where there is loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202 (2013).

Pursuant to DC 5203, a 20 percent rating is warranted where there is nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

Period Prior to July 21, 2009

As the Board noted in its September 2012 Remand, the Veteran's ranges of motion of the right shoulder have fluctuated greatly during the appellate period.

Most notably, an October 2007 VA contract examination indicated flexion of the right shoulder at 170 degrees, with pain beginning at 170 degrees.  Abduction was 170 degrees, with pain beginning at 160 degrees.  The examiner found joint function to be limited by pain after repetitive use, but it was not limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner further noticed tenderness at the insertion of the lateral aspect of the deltoid on the lateral humerus and guarding movement of the right shoulder.  Significant splinting of movement was noted with abduction and external rotation.  There was no edema, effusion, weakness, redness, heat, or subluxation.

A September 2008 VA examination noted right shoulder flexion of 180 degrees and abduction of 180 degrees.  The examiner stated that it was "unknown cannot determine" if the range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  The examiner noted guarding, weakness, and tenderness with compression of the right shoulder.  No muscle spasm was noted.
Prior to discharge from physical therapy in October 2009, private physical therapy records indicated forward flexion of between 70 and 90 degrees, below shoulder level, for which a 20 percent evaluation was warranted by the RO.

Based on the evidence, the Board finds a higher initial evaluation is not warranted for the right shoulder.  As to range of motion, the evidence clearly demonstrates that right shoulder flexion and abduction is not limited to midway between the side and shoulder, which is necessary for a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5201.  Consequently, a disability rating in excess of 20 percent is not warranted under this code.

As to potential other impairment of the humerus, there is no evidence of malunion, recurrent dislocation, fibrous union, nonunion, or loss of the head.  38 C.F.R. § 4.71a, DC 5202.  As such, a disability rating under this Diagnostic Code is not warranted.  

Similarly, a rating under Diagnostic Code 5203 for impairment of the clavicle or scapula is not warranted as there is no evidence of such impairment.  38 C.F.R. § 4.71a, DC 5203. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Neither examiner noted that there was additional limitation in range of motion upon repetitive use testing and functional loss that would be consistent with a higher evaluation.  Therefore, the Veteran is not entitled to a higher initial rating for the right shoulder disability under this basis. 

Period From July 21, 2009

A VA treatment record dated July 21, 2009 indicates forward flexion and abduction limited to 45 degrees due to pain.  Shoulder abduction strength is noted as weak (3/5).  Pain with palpation of posterior joint line of the right shoulder and muscles surrounding the scapula was noted.  Tenderness to palpation of the right rhomboid muscles was also documented.  Additional range of motion testing was taken during VA treatment, however, the Board notes that this was the greatest limitation of motion documented in the Veteran's treatment records.  

At the Veteran's January 2013 VA examination right shoulder abduction and forward flexion were 100 and 110 degrees respectively.  However, the Veteran indicated pain at 50 degrees for both.  After repetitive motion testing, the Veteran's range of motion was 110 degrees for forward flexion and 100 degrees for abduction.  

In accordance with the results of the July 21, 2009 VA treatment record range of motion testing, the Board finds that a 30 percent evaluation is warranted from July 21, 2009, under Diagnostic Code 5201 for limitation of motion limited to midway between the side and shoulder.  In accordance with Deluca v. Brown, the Board finds that this is sufficient evidence that the Veteran's right shoulder range of motion is functionally limited by pain to a level consistent with the criteria of a 30 percent evaluation.  While the Board notes that additional range of motion testing did not quite meet the 45 degree threshold, the Board finds that when the findings of the July 21, 2009 treatment records are considered with those of the January 2013 VA examination, with range of motion findings off by just 5 degrees, the provisions of 38 C.F.R. § 4.3 dictate that any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  As a result, an evaluation of 30 percent for the Veteran's right shoulder disability from July 21, 2009 is warranted under Diagnostic Code 5201.

As to potential other impairment of the humerus, there is no evidence of malunion, recurrent dislocation, fibrous union, nonunion, or loss of the head.  38 C.F.R. § 4.71a, DC 5202.  As such, a disability rating under this Diagnostic Code is not warranted.  

Similarly, a rating under Diagnostic Code 5203 for impairment of the clavicle or scapula is not warranted as there is no evidence of such impairment.  38 C.F.R. § 4.71a, DC 5203. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Neither examiner noted that there was additional limitation in range of motion upon repetitive use testing and functional loss that would be consistent with a rating in excess of 30 percent.  Therefore, the Veteran is not entitled to a higher rating for the right shoulder disability under this basis. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right shoulder disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria as 20 percent prior to July 21, 2009 and 30 percent from July 21, 2009 are adequate to fully compensate him, including for his pain, stiffness and limited motion. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

V.  Increased Rating for the Veteran's Cervical Spine

The Veteran essentially contends that his cervical spine disability is more disabling than contemplated by the current evaluation.

The Board has considered the Veteran's cervical spine disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Diagnostic Code 5237 is the applicable diagnostic code and will be discussed below.

Spine disabilities are evaluated under Diagnostic Codes 5235 through 5242.  In this case, the Veteran's cervical spine disability has been rated under Diagnostic Code 5237, which governs disabilities due to lumbosacral or cervical spine strain.  Diagnostic Code 5237 is evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

With respect to the cervical spine, a 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.  Id.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, Note (1) 

To begin, the Board notes that in its September 2012 Remand it observed that there was some indication in the record that the Veteran had developed neurological symptoms associated with his cervical spine disability.  Specifically, the Board noted a September 2009 VA treatment consult noting the presence of pain "at multiple areas including [right] neck, shoulder and arm area," and a January 2010 outpatient note stating that a September 2009 EMG showed no "electrodiagnositc evidence of right cervical radiculopathy or plexopathy but the study was limited by patient intolerance."  The January 2013 VA examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had no other neurological abnormalities.  In addition, October 2007, September 2008, and August 2009 VA examinations did not indicate any radiculopathy or other neurological abnormalities.  As a result, a separate rating for associated neurological manifestations is not warranted.

Period Prior to January 17, 2013

The Veteran's October 2007 VA contract examination reported weakness and constant pain.  The Veteran indicated that he did not have stiffness.  The pain was sharp and was at a level of 8 out of 10.  The pain was elicited by physical activity and alleviated by rest.  The Veteran was able to function with medication and the cervical spine condition did not cause incapacitation.  Range of motion findings were as follows: forward flexion 45 degrees; extension 45 degrees; right lateral flexion 45 degrees; left lateral flexion 45 degrees; right rotation 80 degrees; left rotation 80 degrees.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An addendum to the examination noted muscle spasm, for which the Veteran was granted his current 20 percent evaluation.

The Veteran's September 2008 VA examination did not appear to take range of motion findings for the cervical spine.  However, the August 2009 VA examination documented range of motion findings as follows: forward flexion 40 degrees; extension 40 degrees; right lateral flexion 45 degrees; left lateral flexion 45 degrees; right rotation 70 degrees; left rotation 70 degrees.  The examiner noted that there was pain at the terminal limits of motion: "ends 5 [degrees] < stated motions pain without loss of motion, or weakness with" four repetitions of movement.  Mild subjective pain in the upper traps with light palpation and a response disproportional to stimulus was noted.  There was no postural abnormality, ankylosis, or abnormality of musculature of cervical spine.

There is no further evidence in either VA or private treatment records of range of motion findings or other symptoms consistent with criteria that would warrant a rating in excess of 20 percent for this time period.  The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiners did not note that there was additional limitation in range of motion upon repetitive use testing and functional loss that would be consistent with a higher evaluation.  Therefore, the Veteran is not entitled to a higher initial rating under this basis.  As a result, the Board finds that a 20 percent evaluation is appropriate for this time period and an evaluation in excess of 20 percent is not warranted. 

Period From January 17, 2013

The Veteran's January 2013 VA examination documented forward flexion of 25 degrees and extension of 10 degrees.  Objective evidence of painful motion was noted at 10 degrees upon flexion and 10 degrees on extension.  Upon repetitive use testing, forward flexion was 25 degrees and extension was at 10 degrees.  The examiner noted pain on movement causing functional loss and impairment.  There was no guarding or muscle spasm of the cervical spine.  There was no evidence of ankylosis of the cervical spine.  As previously discussed, sensory examination was normal, and no neurological abnormalities were found.  Additional range of motion testing was performed, but is not relevant for the scheduler criteria for an evaluation in excess of 20 percent.  

In accordance with the results of the January 17, 2013 VA examination, the Board finds that a 30 percent evaluation is warranted under Diagnostic Code 5237 for forward flexion of the cervical spine less than 15 degrees.  In accordance with Deluca v. Brown, the Board finds that this is sufficient evidence that the Veteran's cervical spine range of motion is functionally limited by pain to a level consistent with the criteria of a 30 percent evaluation.  As a result, an evaluation of 30 percent for the Veteran's cervical spine disability from January 17, 2013 is warranted under Diagnostic Code 5237.  There is no evidence of record suggesting that a higher evaluation is warranted.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability, as the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington, supra.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As previously discussed, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected cervical spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria as 20 percent prior to January 17, 2013 and 30 percent from January 17, 2013 are adequate to fully compensate him, including for his pain, stiffness and limited motion. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Prior to July 21, 2009, entitlement to an initial disability rating in excess of 20 percent for right deltoid tendonitis is denied.

For the period from July 21, 2009, an increased disability rating  of 30 percent, but no higher, for right deltoid tendonitis, is granted.

Prior to January 17, 2013, entitlement to an initial disability rating in excess of 20 percent for cervical kyphosis is denied.

For the period from January 17, 2013, an increased disability rating of 30 percent, but no higher, for cervical kyphosis, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


